          Case 3:20-cv-06373-VC Document 17 Filed 09/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  GENTIVA HEALTH SERVICES, INC., et                 Case No. 20-cv-06373-VC
  al.,
                 Plaintiffs,                        ORDER DENYING APPLICATION
                                                    FOR TRO
          v.
                                                    Re: Dkt. No. 11
  REBECCA HAY,
                 Defendant.


       A temporary restraining order is not warranted on this record. First, Gentiva has not

demonstrated a likelihood that Hay intends to use the referral logs in a way that would cause it

imminent harm; indeed, Hay has stated that she will not use them and is prepared to delete or

return them. See Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).

Moreover, although Gentiva raises some questions about whether Hay sent herself protected

information, Gentiva has not submitted sufficient evidence demonstrating that the referral logs
contain trade secrets—Gentiva did not submit the logs themselves, and offered only vague

descriptions of their contents. Without more, a temporary restraining order is unwarranted.

       IT IS SO ORDERED.

Dated: September 23, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
